Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.948 Filed 10/30/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,
                                                    Criminal Case No. 07-20559-1
v.                                                  Honorable Linda V. Parker

ANTONIO MAURICE WHITLEY,

               Defendant.
_________________________________/

   OPINION AND ORDER GRANTING DEFENDANT’S AMENDED
   MOTION FOR COMPASSIONATE RELEASE (ECF NO. 121) AND
DENYING AS MOOT HIS EARLIER MOTIONS FOR COMPASSIONATE
  RELEASE AND MOTION FOR APPOINTMENT OF COUNSEL FOR
 REDUCTION IN SENTENCE DUE TO THE FIRST STEP ACT OF 2018
                  (ECF NOS. 110, 124, 125

      On March 6, 2009, Defendant pleaded guilty pursuant to a plea agreement to

possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1).

(ECF No. 45.) In the plea agreement, Defendant agreed that a term of

imprisonment of 262 months is appropriate (id. at Pg ID at 152 ), and that is the

sentence the Honorable Sean F. Cox imposed on June 26, 2009, consecutive to a

related state sentence (ECF No. 52). The matter is presently before the Court on

Defendant’s amended motion for compassionate release pursuant to 18 U.S.C.
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.949 Filed 10/30/20 Page 2 of 7




§ 3582.1 (ECF No. 121.) The Government has filed a response to the motion.

(ECF No. 127.)

                                   Applicable Law

      A defendant may move for compassionate release under § 3582(c)(1)(A)

only after “fully exhaust[ing] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or “the lapse of 30

days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Further, under the statute, a court may reduce a defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C.] Section

3553(a) to the extent they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction . . . and that a reduction is consistent

with applicable statements issued by the Sentencing Commission[.]” 18 U.S.C.

§ 3582(c)(1)(A)(i). The defendant bears the burden of proving that “extraordinary

and compelling reasons” exist to justify release under the statute. See United

States v. Rodriguez, 896 F.2d 1031, 1033 (6th Cir. 1990).




1
 Defendant filed two previous pro se motions for compassionate release and a
motion for the appointment of counsel to file a motion for reduction in sentence
pursuant to the First Step Act. (ECF Nos. 110, 124, 125.) The Court’s disposition
of Defendant’s amended motion for compassionate release moots those motions.
                                            2
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.950 Filed 10/30/20 Page 3 of 7




      Here, the Government does not dispute that Defendant properly exhausted

all administrative remedies. (ECF No. 127 at Pg ID 926.) Nor does the

Government dispute that Defendant’s obesity (BMI 45) and history of congestive

heart failure place him at heightened risk from COVID-192 and therefore qualify as

an “extraordinary and compelling reason[]” for release under the statute.3 (Id. at

Pg ID 936.) The Government nevertheless maintains that a reduction of

Defendant’s sentence is not consistent with the Sentencing Commission’s

applicable policy statements because he is a danger to the community. (Id. at Pg

ID 936-42.)

                                     Analysis

      The factors set forth in 18 U.S.C. § 3553(a) include a defendant’s history

and characteristics; the nature and circumstances of the crimes; due consideration

of the seriousness of the crimes; promoting respect for the law; providing just



2
  Defendant also is 50 years old and the risk of serious illness from COVID-19
increases with age. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html. (visited 10/28/20). Individuals 50-64 years of age
are four times more likely that younger individuals to be hospitalized if they
contract COVID-19, and are thirty times more likely to die from the virus.
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-death-by-age.html (visited 10/28/20).
3
  In his amended motion, Defendant argues that the reduction of the criminal
penalties for his conviction pursuant to the Fair Sentencing Act of 2018 provides
an additional extraordinary and compelling reason to modify his sentence. The
Court finds it unnecessary to reach this argument for purposes of deciding whether
extraordinary and compelling reasons warrant relief.
                                         3
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.951 Filed 10/30/20 Page 4 of 7




punishment; affording adequate deterrence; protecting the public from further

crimes by the defendant; and providing him with any necessary correctional

services and treatment. See 18 U.S.C. § 3553(a).

       The Government emphasizes Defendant’s criminal history in support of its

assertion that he would endanger the community if granted early released, pointing

out that he is a “drug dealer and “six-time felon[.]” (ECF No. 127 at Pg ID 923.)

Defendant in fact has been convicted of several past felonies, most recently the

present conviction, a state court conviction in 2006 for possession of less than 25

grams of cocaine (PSR ¶ 44), and a state court conviction in 2003 for possession

with intent to distribute less than 50 grams cocaine and maintaining a drug house

(id. ¶ 40). Defendant’s remaining convictions, however, are at least thirty years

old.

       In 1999, Defendant was convicted in state court of possession with intent to

distribute less than 50 grams cocaine. (Id. ¶ 37.) His remaining two convictions,

which include the most violent components of his criminal history, are from 1995

and 1996. (Id. ¶¶ 29, 33.) Undoubtedly, those convictions were for serious

assaultive crimes: assault with intent to do great bodily harm less than murder and

assault with intent to murder, respectively. (Id.) Nevertheless, Defendant was 25




                                          4
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.952 Filed 10/30/20 Page 5 of 7




years old at the time; he is now 50 years old and none of his subsequent

convictions involved physical violence or weapons.4

         As Defendant points out, a study by the United States Sentencing

Commission reflects that offenders over the age of 50 are less likely to reoffend.

See https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/research-publications/2017/20171207_Recidivism-Age.pdf.

Moreover, the Court expects that Defendant’s impaired physical health will deter

him from engaging in future criminal activity and risk returning to prison. In

addition to his obesity and congestive heart failure, Defendant has tested positive

for COVID-19 two times this year. (Def.’s Mot. Exs. A, H, ECF Nos. 122-1, 122-

2, 122-5.) The first time, Defendant had to be hospitalized for almost a month, was

placed on a ventilator, and suffered serious complications including acute

respiratory failure with hypoxia and kidney function damage. (Id. Ex. A, ECF No.

122-1, 122-2.) He reports residual complications from the virus.

         While incarcerated, Defendant has obtained his GED and has completed

other educational and vocational programs. (Def.’s Mot. Ex. L, ECF No. 122-7.)

He has had no serious disciplinary infractions during the thirteen years he has been

incarcerated for the conviction in this matter. (Id.) Defendant also has maintained




4
    Defendant was thirty-five years old when he committed the current offense.
                                           5
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.953 Filed 10/30/20 Page 6 of 7




a close connection to his mother, his daughter, and his daughter’s mother. (See

Def.’s Mot. Exs. O-Q, ECF Nos. 121-9-11.)

      Finally, if Defendant were sentenced today, he would face a significantly

shorter sentence as a result of the Fair Sentencing Act. The thirteen years

Defendant has served thus far for his drug conviction are sufficient to afford

adequate deterrence. That time, combined with the period of supervised release

that will follow, appropriately “reflect[s] the seriousness of the offense,”

“promote[s] respect for the law,” and “provide[s] just punishment for the offense.”

18 U.S.C. § 3553(a).

      Thus, the Court finds that the factors set forth in § 3553(a) warrant a

reduction of Defendant’s sentence and the policy statements issued by the

Sentencing Commission before the passage of the First Step Act include provisions

broad enough to cover the aforementioned circumstances.

                                     Conclusion

      For the foregoing reasons, the Court GRANTS Defendant’s Amended

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582. (ECF No. 121.) The

Court reduces Defendant’s sentence to time served. Defendant’s earlier motions

for compassionate release (ECF Nos. 110, 124) and motion for the appointment of

counsel (ECF No. 125) are DENIED AS MOOT.




                                           6
Case 4:07-cr-20559-LVP-SDP ECF No. 128, PageID.954 Filed 10/30/20 Page 7 of 7




      The Bureau of Prisons is authorized to delay execution of this Order for up

to seven days after its issuance to make necessary arrangements related to

Defendant’s release. The period of supervised release remains 6 years.

      Upon his release, Defendant shall reside at the residence of his mother, Mary

Whitley (Johnson), where Defendant shall remain in self-quarantine for 14 days.

Defendant shall notify the Probation Department for the Eastern District of

Michigan within 24 hours of his arrival at Ms. Whitley’s residence and is directed

to follow the instructions of the assigned probation officer.

      Upon his release from custody, Defendant will be subject to the same

conditions of release imposed in his original sentence. Upon entry of this Order,

defense counsel shall immediately contact the Probation Department to coordinate

and facilitate enforcement of Defendant’s release conditions.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: October 30, 2020




                                          7
